DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1	Claim(s) 1-7, 12-15, drawn to a decontamination device.
Group 2	Claim(s) 8-10, 16-17, drawn to a method for operating a decontamination device.

	The shared inventive feature, a decontamination device as taught in claim 1, is anticipated by Zardini (European Patent App. No. EP 1787731 A2, as provided in the Applicant’s IDS).
Zardini teaches a decontamination device (1) (Abstract: A washing apparatus (10), in particular for heat-disinfection) for decontaminating products in the form of consumer goods and/or consumer good packaging having consumer goods located therein prior to supplying the consumer goods into an isolator, in particular for pharmaceutical applications, the decontamination device comprising (this functional limitation does not lend structure to the decontamination device; so long as a device is capable of decontamination, it reads on this limitation)
several decontamination chambers (3, 4, 5, 6) (Fig. 1, Abstract: comprises a plurality of washer machines (11, 12, 13, 14, 15))
each having a closable inlet opening (9) (Fig. 3: aperture 38, par. 44: Each washer machine 11, 12, 13, 14, 15 is provided with an aperture 38 (fig. 3) disposed at a predeterminate height, which functions as an entrance to an internal chamber 41, par. 45: The aperture 38 is selectively closed by means of a door 42 of the shutter type which, when it is closed, abuts on the lower end 43 (figs. 6 and 9)) 
and a closable outlet opening (10) (par. 42:  The battery of washer machines 11, 12, 13, 14, 15 thus defines an entrance side 73, from which the dirty instruments to 
and each comprising application means (7) for applying a decontamination agent, in particular decontamination agent steam or aerosol, to the decontamination chambers (3, 4, 5, 6) (par. 38: Here and hereafter, the term washing apparatus shall comprise at least a cold-water pre-wash machine, washing possibly with detergents and/or an ultrasound wash, or at least a heat-disinfection machine or at least a sterilizing machine, par. 39: In this case, the washing apparatus 10 is described in its application to the washing and heat-disinfection treatment), 
and the decontamination device (1) comprising a distributor chamber (11) disposed upstream of the decontamination chambers (3, 4, 5, 6) (Fig. 6: first battery 17, par. 35: Usually the plant 16 comprises, in the dirty sector D and upstream of the apparatus 10 where heat-disinfection is performed, a first battery 17 of washer machines for a cold-water pre-wash; NOTE: distributor chamber is interpreted as a chamber and no structure is lent by the term “distributor”)
and having a supply opening (24) for products to be decontaminated (Fig. 6: the opening covered by a door of the first washer machine in first battery 17; NOTE: this washer machine has a similar function to the washer machines 11, 12, 13, 14 and is illustrated the same way, such that absent any teaching to the contrary, this washer machine is interpreted to have a similar opening as that of the ones explicitly taught by Zardini), 
the distributor chamber (11) comprising distributor means (15) for distributing the products to the different decontamination chambers (3, 4, 5, 6), (par. 46: The apparatus 10 also comprises a movement device 19 (figs. 1, 2, 3, 8 and 9) for moving at least an instrument-bearing container 20 parallel to said axis of alignment T and in front of the washer machines 11, 12, 13, 14, 15, as indicated by the arrow M in figs. 1 and 2, and for feeding it to a selected washer machine 11, 12, 13, 14, 15)
and the decontamination device (1) comprising a discharge chamber (12) disposed downstream of the decontamination chambers (3, 4, 5, 6) (par. 36: Moreover, downstream of the washing apparatus 10, the plant 16 generally comprises a second battery 18 of sterilizing machines for the instruments already subjected to heat-disinfection; NOTE: discharge chamber is interpreted as a chamber and no structure is lent by the term “discharge”)
and having a discharge opening (2) (NOTE: the washer machines taught by Zardini all have openings, and thus, absent any teaching to the contrary, the sterilizing machines of second battery 18 also have openings)
and comprising transport means (16) for transporting the decontaminated products out of the decontamination chambers (3, 4, 5, 6), preferably towards the discharge opening (2), (par. 100: The containers 20 are moved out from the internal chamber 41 in an exit direction OUT, perpendicular to direction S, by means of a conveyor belt 145 and/or an arm 137 mounted on the trolley 121) 
the distributor chamber (11) and/or the discharge chamber (12) being assigned means (17) for reducing a decontamination agent concentration by means of which the decontamination agent is conveyed through a catalytic converter in air circulation mode and/or decontamination agent is displaced by supplying fresh air (Fig. 6,7 : container 20 is shown to be exposed to fresh air while it is on trolley 21, and while it is on trolley 121)

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Traversal
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799